Citation Nr: 1501296	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a multiple myelopathy, to include alternative diagnoses of cervical radiculopathy and polyarthritis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for joint pain.

4.  Entitlement to service connection for impaired balance.

5.  Entitlement to service connection for muscle pain.

6.  Entitlement to service connection for neurological symptoms of the upper extremities.

7.  Entitlement to service connection for neurological symptoms of the lower extremities.

8.  A total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1990 to June 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in Waco, Texas.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran had no service in the Southwest Asia Theatre of Operations.  

2.  Claimed joint pain, impaired balance, muscle pain, and neurological symptoms of the upper and lower extremities have been attributed to the known diagnoses of multiple myelopathy, cervical radiculopathy, and/or polyarthritis.  

3.  Multiple myelopathy, cervical radiculopathy, polyarthritis, and sleep apnea are not related to service.  

4.  The Veteran has no service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Multiple myelopathy, cervical radiculopathy, and/or polyarthritis were not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The basic criteria for service connection for joint pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The basic criteria for service connection for impaired balance are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  The basic criteria for service connection for muscle pain are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The basic criteria for service connection for neurological symptoms of the upper extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  The basic criteria for service connection for neurological symptoms of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  The claim of entitlement to TDIU lacks legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that various musculoskeletal, neurological, and equilibrium problems are associated with his service.  He asserts that he served in Saudi Arabia during the Persian Gulf War, and that his claimed disorders are associated with such service under the provisions of 38 C.F.R. § 3.317.  

In order to establish service connection under 38 C.F.R. § 3.317, a Veteran must be: (1) A Persian Gulf Veteran; (2) who exhibits objective indications; (3) of a qualifying chronic disability that: (a) became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).

The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  

The RO has made a determination that the Veteran did not have any qualifying service in the Southwest Asia theater of operations and therefore is not entitled to application of the provisions of 38 C.F.R. § 3.317.  The Board must first address this question.

The Veteran has, in connection with this claim, asserted that he served in Saudi Arabia during the Persian Gulf War.  He has submitted several photographs depicting an individual who he has identified as himself, in a location he has identified as Saudi Arabia.  He has submitted affidavits purportedly from individuals who served with him attesting to their knowledge of his service in Saudi Arabia.  This evidence, while suggestive of qualifying service, is not independently verifiable.  Notably, there is no independent means (other than the Veteran's statements) that the individual depicted in the photographs is in fact the Veteran, or that the location depicted in the photographs is Saudi Arabia.  All of the evidence in support of the Veteran's service in Saudi Arabia, including the purported affidavits from fellow servicemen, came directly from the Veteran.  

In conflict with the Veteran's assertion as to service in Saudi Arabia are his service personnel records and service treatment records, which reflect no such service.  The service personnel records include entries for each of the Veteran's assignments during his service, and they include the dates of assignment, the unit of assignment, and the location of assignment.  They even include his travels between assignments.  In addition to various duty posts in the United States, the only foreign location listed is Korea.  This apparently complete record is highly probative evidence against any service in Southwest Asia.  

In addition to the service records, the RO has requested information from the National Personnel Records Center (National Personnel Records Center), which is the official designee of the service department.  In June 2010, the National Personnel Records Center replied that there is no evidence to substantiate Southwest Asia service.  While the RO was able to confirm that elements of the 406 General Supply Company were deployed to Southwest Asia as part of the 507th Corps Support Command, there is nothing to indicate that the Veteran was part of this deployment.  

In addition to the official record, which reflects no qualifying service, the Board also notes significant factual inconsistencies in the Veteran's account of his service in Southwest Asia.  In a July 10, 2008 account, he reported that his dates of service in Saudi Arabia were from November 1990 to April 1991 (roughly 5 months).  However, in a July 19, 2009 account, he reported dates of service from September 1, 1990 to July 31, 1991 (333 days).  The Veteran has elsewhere asserted that he was present in Southwest Asia for exactly 334 days.  The account purportedly signed by a fellow serviceman indicates service from December 10, 1990 to April 18, 1991 (129 days).  These inconsistencies in the Veteran's account and in an account submitted on his behalf, undermine the credibility to be placed on them.  

These dates are also significant when compared to the service treatment records, which reflect the Veteran's presence in the United States during portions of these various periods.  The Veteran's dental records reveal his presence at Fort Bragg on November 15, 1990, which is consistent with his service personnel records, but is inconsistent with the assertions above.  A record of advancement to PV2 dated January 20, 1991 reveals that the Veteran was stationed at Fort Bragg at the time.  This is also consistent with the dates of assignment listed in the service personnel records, but is inconsistent with the accounts above.  

In most accounts, the Veteran has asserted that he was only present in Saudi Arabia; however, an account to a private physician and the neurological Clinic of Texas, the Veteran reported that he was also in Iraq.  The Veteran has also alternatively reported that he engaged in combat during his service, and at other times has reported that he did not engage in combat, but was present during the combat period.

Also significant, the Veteran's Form DD-214 reflects that the Veteran was not awarded any of the commendations typically associated with service in Southwest Asia, such as the Southwest Asia Service Medal or the Kuwait Liberation Medal.  The section of the Veteran's service personnel records addressing overseas service lists only his service in Korea from December 5, 1992 to June 22, 1993 (166 days).  Consistent with this, his DD-214 reflects a period of foreign service of 6 months and 19 days.  When combined with his Korean service, any of his assertions as to time served in the Persian Gulf would result in a total time of foreign service that vastly exceeds the foreign service time listed on the DD-214 and elsewhere in the service personnel records.

This is not a silent record.  The Veteran's service personnel records have been requested in full and appear to be complete.  These records document his foreign service and the dates and locations of all assignments during his career.  The fact that these otherwise complete records do not explicitly mention or even suggest any service in Southwest Asia, and appear to show the Veteran located in the United States at times he asserts he was present in Southwest Asia, is probative evidence, and also highly persuasive evidence, against the Veteran's assertions in this regard.  

The Veteran submitted a July 2009 letter from the U.S. Army Environmental Surveillance Integration Program which provided estimates of the environmental exposure he sustained based on the number of days he served in theater.  However, this estimate is explicitly based on the information provided by the Veteran that he served in Southwest Asia from September 1, 1990 to July 31, 1991.  The letter is worded as a response to a request from the Veteran for an estimate.  It is not an independent source regarding the Veteran's presence in Southwest Asia, but is simply a reflection of information provided by him.  

The Veteran has also submitted an oral history account of the operations of XVIII Airborne Corps in Operations Desert Shield and Desert Storm.  The Veteran has marked areas in the report where, according to the Veteran "I personally remember my role."  While this report refers to the 406th Supply Company, it makes no reference to the Veteran.  His assertion that he remembers his role is not probative of his presence in Southwest Asia.  Moreover, the report carries no greater probative weight than the Veteran's inconsistent assertions reported elsewhere.  

Based on a clear and complete service record which affirmatively establishes that the Veteran was never present in Southwest Asia, and based on the numerous inconsistencies in the Veteran's account, the Board attaches lesser probative weight and credibility to the Veteran's assertions as to serving in Southwest Asia, and to the accounts submitted purportedly on his behalf by fellow servicemen.  The Board finds that the Veteran has no qualifying service in Southwest Asia to support application of 38 C.F.R. § 3.317.  The Board also finds that the combat rule is not for application in this case as the Veteran did not engage in combat with the enemy notwithstanding his occasional assertions to the contrary.  

While the Board has found that the Veteran was not present in Southwest Asia, his multiple myelopathy and his neurological symptoms of the upper and lower extremities, including joint pain and muscle pain, as well as impaired balance, have been attributed to the known diagnosis of multiple myelopathy, cervical radiculopathy, and/or polyarthritis.  In addition, the claim regarding sleep apnea is clearly a known diagnosis.  Therefore, the provisions of 38 C.F.R. § 3.317 would not apply to those issues even if he were found to have been present in Southwest Asia.  

As the claimed symptoms of joint pain, impaired balance, muscle pain, and neurological symptoms of the upper and lower extremities are not distinct disorders, but have been attributed to the diagnoses of multiple myelopathy, cervical radiculopathy, and/or polyarthritis, these claimed symptoms are encompassed by the issue of entitlement to service connection for multiple myelopathy, cervical radiculopathy, and/or polyarthritis, and do not support separate claims.  Accordingly, the Board finds that the basic service connection criteria are not met regarding these claimed symptoms. 

Moreover, the service treatment records reveal no treatment during service for any of the claimed disorders.  There is no injury or disease in service that may be related to any of the claimed disorders.  After service, the first reference to the claimed disorders does not appear until 2007, 14 years after service separation.  Current diagnoses include sleep apnea, multiple myelopathy, cervical radiculopathy, and polyarthritis.  

In a June 2007 VA outpatient report, the Veteran complained that his balance had been off for 2 months.  The impression at the time was gait ataxia and disequilibrium.  A brain MRI in January 2008 was unremarkable.  

Reports from the University of Texas Southwestern Medical Center in January 2008 reveal possible diagnoses of abnormality of gait, other malaise and fatigue, wrist injury, arm injury elbow injury, low back pain, back injury, and weakness/ataxia.  A March 2008 outpatient consultation includes the diagnosis of cervical spondylitic myelopathy.  Needle EMG and nerve conduction velocities were conducted and confirmed the diagnosis of polyneuropathy or myopathy.  Also possible was a mild cervical radiculopathy.  On May 20, 2008, the Veteran underwent anterior cervical discectomy and fusion.  On June 3, 2008, he underwent a posterior cervical decompression and fusion.  
 
Regarding the possible diagnosis of arthritis, there is no manifestation of arthritis within one year of service separation.  Therefore, there is no presumption of service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  

There is no medical opinion that purports to relate any current diagnosis to the Veteran's service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), relating the diagnoses of cervical radiculopathy, multiple myelopathy, polyarthritis, and sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Veteran's assertions are based on a materially inaccurate factual history as discussed above.  

As the current cervical radiculopathy, multiple myelopathy, polyarthritis, and sleep apnea are not related to service, the Board concludes that service connection for the claimed disorders is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Veteran has no service-connected disabilities, entitlement to TDIU is precluded as a matter of law.  See 38 C.F.R. § 4.16(b) (inability to follow a substantially gainful occupation must be due to service-connected disabilities), Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in March 2008, June 2008, October 2008, and June 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, service personnel records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to these claims.  However, the Board finds that a VA examination is not necessary.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Board has found that the Veteran's assertion as to having served in Southwest Asia is not accurate.  This assertion is the basis of each of his claims.  As there is no injury or disease in service that may be related to any of the claimed disorders, the Board finds that referral for a VA medical examination is not warranted.  
 









CONTINUED ON NEXT PAGE-ORDER








ORDER

Service connection for multiple myelopathy, also diagnosed as cervical radiculopathy and polyarthritis is denied.

Service connection for sleep apnea is denied.

Service connection for joint pain is denied.

Service connection for impaired balance is denied.

Service connection for muscle pain is denied.

Service connection for neurological symptoms of the upper extremities is denied.

Service connection for neurological symptoms of the lower extremities is denied.

TDIU is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


